Citation Nr: 0430471	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-18 540	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
shoulder acromioclavicular joint disease with mild right 
rotator cuff tendonitis (major).

2.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee arthroscopy and meniscectomy with 
patellofemoral stress syndrome.

4.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral stress syndrome.

5.  Entitlement to service connection for a chronic acquired 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981, and from December 1981 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO determined the following: 
migraine headaches were increased to 30 percent disabling 
effective April 1998; the right knee disability was continued 
as 10 percent disabling; the left knee disability was 
continued as 10 percent disabling; and the right shoulder 
disability was continued as 10 percent disabling.

In a July 2001 rating decision the RO granted a increased 
evaluation of 20 percent for the right shoulder disability 
effective April 1998.  Applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The veteran has not withdrawn his appeal and as 
such, it remains in appellate status. 

This matter is also on appeal before the Board from a 
September 2002 rating decision, wherein the RO denied service 
connection for back spasms.  The claims were merged on appeal 
in August 2004.  Service connection for mild degenerative 
disk disease of the thoracic and lumbar spines with recurring 
muscle spasms was granted by the RO in a September 2003 
rating decision.  

The veteran's claim of entitlement to service connection for 
a cervical spine condition remains in appellate status. 

For the reasons delineated below, these matters, with the 
exception of the veteran's claim of entitlement to a rating 
in excess of 30 percent for migraine headaches, are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that the veteran's migraine headaches are very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 50 
percent for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.104, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claims in April 
1998.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The September 1998 rating decision, the June 1999 statement 
of the case (SOC), the October 2000, July 2001, September 
2001, August 2003, April 2004, and May 2004 supplemental 
statements of the case (SSOC) and VA letters apprised the 
veteran of the information and evidence needed to 
substantiate his claim for an increased rating, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determinations were made.  

In particular, in January 2003 and April 2004 letters, the 
veteran was informed of the enactment of the VCAA.  The 
letters advised him to identify any evidence in support of 
the claim on appeal that had not been obtained.  He was also 
advised of the evidence he needed to submit to show that he 
was entitled to an increased rating for his claimed 
disability.  The letter further informed him that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  

He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the veteran indicated in May 
2004, that he had no additional evidence in support of his 
claim.  Moreover, more than six months have passed since the 
April 2004 letter was sent to the veteran by the RO.  

Accordingly, the Board concludes that the veteran has been 
provided statutorily sufficient time and opportunity to 
submit evidence in support of his claim.  Also, it must be 
noted that the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
Board notes that the veteran's claim was originally 
adjudicated prior to the enactment of the VCAA.  Further, in 
the September 1998 rating decision, the RO granted an 
increase to 30 percent disabling for migraine headaches.  
While this does not represent a full grant of the benefits 
sought, in the instant decision, the Board has determined 
that an increased to 50 percent disabling is warranted.  
Finally, a SSOC was issued in May 2004, subsequent to the 
April 2004 VCAA letter.  Hence, there has been no Pelegrini 
violation.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  However, after 
more than six months, no additional evidence has been 
identified or received.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records, private medical 
records, and VA outpatient treatment records are included in 
the file.  He was afforded a VA examination in February 2001.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran in 
the development of the veteran's claim has been satisfied.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson, supra; 38 C.F.R. § 
4.2.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The CAVC has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2004).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue. See 38 
U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  
The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the VCAA.


Procedural History

In a March 1993 rating decision the RO granted entitlement to 
service connection for migraine headaches.  A noncompensable 
rating was assigned from July 1992.  In April 1998, the 
veteran filed a request for an increased rating.  In a 
September 1998 rating decision the RO granted an increased 
evaluation of 30 percent for migraine headaches effective 
April 1998.  The veteran disagreed with the 30 percent rating 
and imitated the instant appeal.


Factual Background

VA outpatient treatment records dated between 1998 and 2003 
show the veteran continued to seek treatment for migraine 
headaches.  He complained of associated phonophobia and 
photophobia.  He also reported nausea, dizziness, and some 
blurred vision.  Headaches were reported to last from 30 
minutes to 2 days.  

A July 1998 magnetic resonance imaging (MRI) of the brain 
showed no intracranial abnormalities.  There was partial 
opacification of the ethmoid, frontal, and left maxillary 
sinus.  Progress notes indicate the veteran's migraine 
cephalagia was noncompliant with Imitrex.  In June 2000, the 
veteran reported a migraine for the past 48 hours.  

In October 2001, the veteran reported that migraines 
interfered with his life.  He further complained of a having 
a severe headache lasting 3 or 4 weeks.  In May 2002, he had 
a headache for a two-week duration.  In June 2003, he 
indicated that he had a headache, which began 3 days 
previous.  He reported no relief with medication.  He 
informed the provider that he suffered from headaches 
anywhere from 1 time per month to 20 times per month.

Upon VA examination in July 1998, the veteran complained of 
10-15 headaches to date.  His headaches were associated with 
phonophobia and photophobia.   He indicated that he lost a 
few days of work due to headaches.  He was diagnosed with 
migraine headaches worse this year than last.  The examiner 
did indicate they were variable in nature.

The veteran was afforded a VA neurology examination in July 
2000.  He reported that he used Imitrex to treat his 
headaches on an as needed basis.  He complained of headaches 
occurring from 3-4 times per week to one every 3 or 4 weeks.  
Duration increased from one hour to days.  The veteran 
reported that his headaches were quite disabling and caused 
him to miss a few days of work.  His neurological exam was 
non focal with intact cranial nerves, sensations, and motor 
function.  He was diagnosed with migraine headaches.

In February 2001, the veteran was again afforded a VA 
Neurology examination.  He described his headaches as 7 out 
of 10 with sharp to dull pain.  He indicated that his last 
headache was 2 to 3 weeks prior to the examination.  He 
reported that he suffered from headaches 2 to 3 times a 
month.  He complained of associated photophobia and 
phonophobia.  

He stated that he was significantly incapacitated during his 
headaches.  He indicated that he could not work or perform 
any responsibilities around the house.  He further revealed 
that he was not able to function at school during an episode.  
He was diagnosed with migraine headaches.


Analysis

The veteran contends that his migraine headaches warrant a 
rating in excess of 30 percent.  He is evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, as 30 percent 
disabled.  Under diagnostic code 8100, a 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months. 38 C.F.R. § 4.124a.  

Considering the evidence of record, and in light of the 
applicable laws and regulations, the veteran's migraine 
headaches more closely approximate the criteria for the 
maximum 50 percent rating under Code 8100.  38 C.F.R. § 4.7.  
A 50 percent rating is assigned for migraine headaches with 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability. 38 C.F.R. 
§ 4.124a.  

In this regard, upon VA neurology examination in February 
2001, the veteran reported that he suffered from headaches 2 
to 3 times a month.  He indicated that he was significantly 
incapacitated during his headaches such that he could not 
work, perform any responsibilities around the house or 
function at school.  

Further, VA outpatient treatment records dated in October 
2001, show that migraines interfered with the veteran's life.  
His headaches were reported as lasting 3 or 4 weeks.  In May 
2002, he had a headache for a two-week duration.  

In June 2003, he indicated that he had a headache, which 
began 3 days previous.  He reported no relief with 
medication.  He informed the provider that he suffered from 
headaches anywhere from 1 time per month to 20 times per 
month.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
migraine headaches and its effects on his earning capacity 
and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  





Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria and obviously considered them, it 
did not grant increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's migraine has not required 
frequent inpatient care, nor has it by itself markedly 
interfered with employment (Emphasis added).  The increased 
50 percent rating adequately compensates the veteran for the 
nature and extent of severity of his migraine headaches.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to an increased evaluation of 50 percent for 
migraine headaches is granted subject to controlling 
regulations governing monetary awards.  


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeals in January 2003, and 
April 2004.  Additional letters consistent with the duty to 
notify and assist provisions of the VCAA were sent in 
February 2002, May 2002,  and February 2004.

The arguments of the veteran and his representative are that 
his service connected disabilities warrant ratings in excess 
of the current evaluations.  In addition, he argues that he 
currently suffers from a cervical spine disorder as a result 
of his active duty service.  The Board's review of the record 
discloses that additional development is necessary prior to 
appellate disposition of the matters.  




The veteran has filed a claim of entitlement to a rating in 
excess of 20 percent disabling for his right shoulder 
disability.  The Board finds that the last VA examination of 
the right shoulder is dated in July 2000.  This examination 
is inadequate for evaluating the veteran's current level of 
right shoulder impairment.  38 C.F.R. § 4.70.  

Also, with respect to the veteran's right shoulder, there is 
some question as to whether the complaints with respect to 
pain and limitation of motion are in fact caused by the 
veteran's C5-C6 radiculopathy.  Outpatient treatment records 
dated in June 2004, submitted by the veteran with a waiver of 
initial RO consideration, indicate there was a need to 
determine where the majority of the veteran's pain was coming 
from, i.e. his shoulder and rotator cuff versus 
radiculopathy.  It was recommended that a computerized 
tomographic (CT) scan of the neck should be obtained as well 
as a repeat EMG to reassess the veteran's radiculopathy.  

A VA examination is also necessary to clarify any ambiguity 
with respect to the veteran's right shoulder symptomatology.  
38 U.S.C.A. § 5103A(d).  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

In regard to the veteran's increased rating claim for his 
knees, the last VA examination of record is dated in July 
2000.  The Board finds that the July 2000 VA examination is 
inadequate for evaluating the veteran's current level of 
bilateral knee impairment.  38 C.F.R. § 4.70.  

Further, during the pendency of this claim, the General 
Counsel issued VAOPGCPREC 9-04.  This opinion holds that a 
veteran may receive separate ratings under 38 C.F.R. § 4.71a, 
diagnostic code 5260 for limitation of flexion of the leg, 
and diagnostic code 5261 for limitation of extension of the 
leg, if a particular knee condition or two different knee 
conditions cause both limitation of flexion and limitation of 
extension of the same joint.  

The veteran has not been afforded a VA examination that takes 
into account the criteria provided for above. Moreover, as 
the July 2000 report of examination is over four years old, a 
re-examination is necessary to verify whether there has been 
an improvement in the veteran's residuals of a right knee 
arthroscopy and meniscectomy with patellofemoral syndrome and 
his left knee patellofemoral syndrome or a material change in 
the disabilities. 38 C.F.R. § 3.327(a).  The examiner is 
asked to address the specific questions set forth in the 
numbered paragraphs below.

The final claim subject to remand is the veteran's request 
for service connection for a cervical spine disability.  The 
Board finds that a VA examination is necessary.  Under the 
VCAA, an examination is necessary to make a decision on a 
claim, if the evidence of record contains the following: (1) 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and (2) the evidence indicates the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but (3) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d).  

In the instant case, service medical records reveal the 
veteran complained of upper back pain and pain on the left 
side of his neck during service.  He was variously diagnosed 
with muscle spasms of the right scapula and upper back, 
muscle strain, and cervical muscle spasms.  These records 
also indicate that x-rays of the cervical spine in November 
1991 were negative.  Post-service records indicate the 
veteran has complained of neck pain, numbness, and tingling.  
He has also complained of radiating pain into his bilateral 
arms.  

Cervical spine x-rays reveal the presence of C5-C6 slight 
disk space narrowing with mild anterior hypertrophic 
degenerative osteophyte development and mild degenerative 
disc disease.  A May 2002 MRI of the spine shows C3-4 disc 
protrusion with minimal central stenosis and mild to moderate 
neural foraminal narrowing, mild degenerative joint disease, 
and C6-C7 minimal osteophyte without significant narrowing.  



VA outpatient treatment records dated in August 2004 question 
whether the veteran's cervical spine problems are related to 
his service-connected right shoulder and/or migraine 
headaches.

The Board finds that it is not clear from the evidence of 
record whether any currently diagnosed disorders of the 
cervical spine are related to the veteran's period of active 
duty service and/or are proximately due to or the result of 
the service connected right shoulder disability or migraine 
headaches.  Therefore, as the claims folders do not contain 
sufficient medical evidence to make a decision the claim, an 
examination is necessary. Id.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for the 
disabilities at issue.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
examination of the veteran by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature and 
extent of severity of the veteran's right 
shoulder disability, right and left knee 
patellofemoral stress syndrome, and 
etiology of any cervical spine 
disorder(s) found on examination. 

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  It is requested that 
the examiner address the following 
medical issues:

Is it at least as likely as not that any 
cervical spine disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?

If no such relationship to service is 
determined to exist, the examiner must 
address the following medical issues:

(1) Is it at least as likely as not that 
any chronic acquired cervical spine 
disorder(s) found on examination is/are 
causally related to or manifestations of 
the service-connected disabilities of the 
right shoulder and/or migraine headaches?



(2) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
right shoulder and/or migraine headaches 
disabilities aggravate any chronic 
acquired cervical spine disorder(s) found 
on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired cervical spine disorder(s) found 
on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
right shoulder and migraine headaches 
disabilities based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired cervical spine 
disorder(s) found on examination is/are 
proximately due to the service-connected 
right shoulder and/or migraine headache 
disabilities.

The medical specialist must also address 
the following medical issues:

(a) Do the service-connected right 
shoulder, and bilateral knee disabilities 
involve only the nerves, or do they also 
involve the muscles and joint structure?

(b) Do the service-connected right 
shoulder, and bilateral knee disabilities 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right shoulder, and bilateral knee 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected right shoulder, and bilateral 
knee disabilities, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right shoulder, and bilateral 
knee disabilities.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
shoulder, and bilateral knee 
disabilities, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected right shoulder, and bilateral 
knee disabilities.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence, 
and applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his claims and may result in their denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



